DISMISS and Opinion Filed May 21, 2019




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-94-01114-CV

                      DALLAS COMMUNICATORS, INC., Appellant
                                      V.
                              DAVID COOK, Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 93-5868-E

                             MEMORANDUM OPINION
                          Before Justices Bridges, Brown, and Nowell
                                  Opinion by Justice Bridges
       We reinstate this appeal as the bankruptcy which prompted our abatement of the appeal in

1994 has been closed. See TEX. R. APP. P. 8.2, 8.3. Although the bankruptcy was closed in

February 1998, neither party informed the Court. See id. 8.3. The Court learned the bankruptcy

was closed while conducting an independent review of the federal Public Access to Court

Electronic Records (PACER) system in March 2019.

       By letter dated March 14, 2019, we informed the parties that we had learned the bankruptcy

case was closed and would dismiss the appeal for want of prosecution or for failure to respond to

a Court order or notice from the Clerk of the Court unless any party gave cause as to why it should

not be dismissed. See id. 42.3(b),(c). To date, neither party has responded.
       This appeal has been abated over twenty years, although it could have been reinstated in

February 1998 and prosecuted to completion long before now. Having given the parties an

opportunity to show cause why we should not dismiss the appeal and having received no response,

we dismiss the appeal. See id. 42.3(b),(c).




                                                /David L. Bridges/
                                                DAVID L. BRIDGES
                                                JUSTICE


941114F.P05




                                              –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 DALLAS COMMUNICATORS, INC.,                      On Appeal from the 101st Judicial District
 Appellant                                        Court, Dallas County, Texas
                                                  Trial Court Cause No. 93-5868-E.
 No. 05-94-01114-CV       V.                      Opinion delivered by Justice Bridges,
                                                  Justices Brown and Nowell participating.
 DAVID COOK, Appellee

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

        Subject to any order of the bankruptcy court, we ORDER appellee David Cook recover
his costs, if any, of this appeal from appellant Dallas Communicators, Inc.


Judgment entered May 21, 2019




                                            –3–